ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to R. l:20-3(g)(3)(4) and R. 1:20-11, seeking the immediate temporary suspension of ARTHUR KENNETH PRICE of NUTLEY, who was admitted to the bar of this State in 1974, and good cause appearing;
It is ORDERED that ARTHUR KENNETH PRICE is temporarily suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
*69ORDERED that all funds, if any, currently existing in any New Jersey financial institution in accounts maintained by ARTHUR KENNETH PRICE pursuant to R. 1:21-6 or in other accounts into which respondent has deposited client, estate, or escrow funds, shall be restrained from disbursement except on application to this Court for good cause shown; and it is further
ORDERED that ARTHUR KENNETH PRICE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ARTHUR KENNETH PRICE comply with Rule 1:20-20 dealing with suspended attorneys.